DETAILED ACTION
Acknowledgments
	The 112 rejections are vacated in light of the amendments to the claims deleting the term “substantially”.  The specification objection is also vacated in light of the claim amendments.  The examiner notes that the specification provides antecedent basis for the claimed subject matter in at least par. [0044] of the pg-publication of the instant application.  Claims 6 and 10-11 have been rejoined due to indication of generic allowable subject matter from the identified species.  Accordingly, the species restriction (mailed 6/8/2021) is vacated.  Claims 23-30 have been cancelled below for being drawn to a different invention.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Giordana Mahn on 3/18/2022.
The application has been amended as follows: 
Claims 23-30 are cancelled.
Allowable Subject Matter
Claims 1-3 and 5-12 are allowed.
The following is an examiner’s statement of reasons for allowance: See the reasons for allowance in the final office action mailed on 1/13/2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783